AO 399 (01/09) Waiver of the Service of Summons



                                              UUTED STATES DISTRICT COURT
                                                                               for the
                                                                 Northern District of California

                       Latvia MGI Tech SlA, et al                                    )
                                Plaintiff                                            )
                                         v                                           )   Civil Action No. 5:20-mc-80152-NC
                                   lllumina lnc.                                     )
                                     Defendant                                       )

                                                    WAIVER OF THE SERVICE OF SUMMONS

To: Lucas Bento, Esq
                   Q,{ame of the   plaintiff's attorney or unrepresented plaintffi


        I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy of the form to you.

              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jwisdiction, and the venue ofthe action, but that I waive any objections to the absence ofa summons or ofservice.

       I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                09t10t2020             the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment  will be entered against me or the entity I represent.

Date:         ?   lf/Zo
                                                                                                   Signature of the attorney or unrepresented party

                                   lllumina lnc.                                                              Theodore J. Folkman
         Printed name of party waiving service of summons                                                            Printed name
                                                                                                                 Folkman LLC
                                                                                                             53 State St., Suite 500
                                                                                                               Boston, MA 02109
                                                                                                                        Address

                                                                                                                 ted@folkman.law
                                                                                                                    E-mail address

                                                                                                                  (617) 219-9664
                                                                                                                  Telephone number


                                                   Duty to Avoid Unnccessary Expcnses ofServing a Summons

          Rule 4 ofthe Federal Rules ofcivil Procedure requires certain defendants to coopeBte in saving unnecessary expenses of servingi summons
and complaint. A d€fendant who is locate d in the United States and who fails to rctum a signed waiver of service rcquested by a plaintiff located in
the Unitad States will be requircd to pay the expenscs ofservice, unless the defenda[t shows good cause for the failure.

          "Good cause" does no, iDclude a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
nojurisdiction over this matter or over the defendant or the defendalt's property.

              If the waiver is signed    and rctumed, you can   still make these and all other defenses and objections, but you cannot object to the absence of
a summons         or ofseryicc.

              Ifyou waive service, then you must, within the time specified on the waiver form, serve an answerora motion under Rule 12 on the plaintiff
and   file         with the court. By signing and retuming the wriver form, you are allowed more time to rospond than if a summons had been served.
             a co-py
